                                                                              Case 2:20-cv-00352-DWL Document 1 Filed 02/18/20 Page 1 of 7




                                                                  1 Martin A. Bihn (014338)
                                                                    Donna M. McDaniel (017366)
                                                                  2 BIHN & McDANIEL, P.L.C.
                                                                    2600 N. Central Ave, Suite 1775
                                                                  3 Phoenix, Arizona 85004
                                                                    Tel: (602) 248 9779
                                                                  4 Fax: (602) 248 9749
                                                                    Email:        MBihn@phxlegal.com
                                                                  5               Donna@phxlegal.com
                                                                    Attorneys for Plaintiff
                                                                  6

                                                                  7                                 UNITED STATES DISTRICT COURT
                                                                                                        DISTRICT OF ARIZONA
                                                                  8
                                                                        Heather Chandler;                                   CV:
                                                                  9
                                                                                       Plaintiff,                           COMPLAINT
BIHN & McDANIEL, P.L.C.




                                                                 10     vs.
                                     2600 NORTH CENTRAL AVENUE
                                       PHOENIX, ARIZONA 85004
                      ATTORNEYS AT LAW




                                           (602) 248-9779




                                                                 11     Arabia Abner and John Abner, husband
                          SUITE 1775




                                                                        and wife; Bia’s Dog Grooming, LLC, an
                                                                 12     Arizona Limited Liability Company;
                                                                        Petstop School of Dog Grooming, LLC
                                                                 13
                                                                                       Defendants.
                                                                 14
                                                                              Plaintiff Heather Chandler, for her Complaint against Defendants Bia’s Dog Grooming,
                                                                 15
                                                                      LLC (“BDG”), Petstop School of Dog Grooming, LLC (“PSDG”) and Arabia and John Abner
                                                                 16
                                                                      (all collectively “Defendants”), hereby alleges as follows:
                                                                 17
                                                                                                        NATURE OF THE CASE
                                                                 18
                                                                              1.    Plaintiff brings this action against Defendants for their unlawful retention of her
                                                                 19
                                                                      tips in violation of the Fair Labor Standards Act, 29 U.S.C. §§ 201-219 (hereinafter “FLSA”).
                                                                 20
                                                                              2.    This action is brought to recover tips unlawfully retained by Defendants as well
                                                                 21
                                                                      as liquidated damages.
                                                                 22
                                                                                Case 2:20-cv-00352-DWL Document 1 Filed 02/18/20 Page 2 of 7




                                                                      1
                                                                                                              JURISDICTION AND VENUE
                                                                      2
                                                                                 3.     This Court has jurisdiction over the subject matter and the parties hereto
                                                                      3
                                                                          pursuant to 29 U.S.C. § 216(b) and 28 U.S.C. § 1331.
                                                                      4
                                                                                 4.       Venue is proper in this District under 28 U.S.C. §§ 1391(b) and (c) because all
                                                                      5
                                                                          or a substantial part of the acts or omissions giving rise to the claims occurred in the state of
                                                                      6
                                                                          Arizona. Plaintiff was employed by Defendants in this District.
                                                                      7
                                                                                                                        PARTIES
                                                                      8
                                                                                 5.     At all relevant times to the matters alleged herein, Plaintiff resided in Maricopa
                                                                      9
                                                                          County in the District of Arizona.
BIHN & McDANIEL, P.L.C.

                                         2600 NORTH CENTRAL AVENUE




                                                                     10
                                           PHOENIX, ARIZONA 85004




                                                                                 6.     Defendant RDG is a limited liability company authorized to do business in
                          ATTORNEYS AT LAW




                                               (602) 248-9779
                              SUITE 1775




                                                                     11
                                                                          Arizona.
                                                                     12
                                                                                 7.     Defendant PSDG is a limited liability company authorized to do business in
                                                                     13
                                                                          Arizona.
                                                                     14
                                                                                 8.      Defendants Arabia Abner and John Abner are husband and wife and are Arizona
                                                                     15
                                                                          residents.
                                                                     16
                                                                                 9.     Defendants Arabia Abner and John Abner are the owners of RDG and PSDG.
                                                                     17
                                                                          Defendants Arabia Abner and John Abner are the sole members and are both managers of
                                                                     18
                                                                          RDG and PSDG.
                                                                     19
                                                                                 10.     Defendants Arabia Abner and John Abner have directly caused events to take
                                                                     20
                                                                          place giving rise to this action.
                                                                     21

                                                                     22

                                                                                                                         2
                                                                               Case 2:20-cv-00352-DWL Document 1 Filed 02/18/20 Page 3 of 7




                                                                      1         11.    Defendants Arabia Abner and John Abner have been at all relevant times

                                                                      2 Plaintiff’s employer as defined by 29 U.S.C. § 203(d).

                                                                      3         12.    Defendants RDG and PSDG are an “Enterprise” pursuant to 29 USC § 203(r)(1)

                                                                      4 because they are a unified operation and are under common control for a common purpose of

                                                                      5 dog grooming. RDG and PSDG share a common website and are held out to the public as a

                                                                      6 single entity known as “Bia’s Pet Stop” with two locations. The enterprise, consisting of

                                                                      7 defendants RDG and PSDG, is referred to as Bia’s Pet Stop or “BSP” for the balance of this

                                                                      8 complaint.

                                                                      9         13.     The FLSA defines “employer” as any individual who acts directly or indirectly
BIHN & McDANIEL, P.L.C.

                                         2600 NORTH CENTRAL AVENUE




                                                                     10 in the interest of an employer in relation to an employee.
                                           PHOENIX, ARIZONA 85004
                          ATTORNEYS AT LAW




                                               (602) 248-9779
                              SUITE 1775




                                                                     11         14.     Defendants Arabia Abner and John Abner had the authority to hire employees

                                                                     12 for BSP.

                                                                     13         15.    Defendant BSP was Plaintiff’s employer as defined by 29 U.S.C. § 203(d).

                                                                     14         16.     Defendants Arabia Abner and John Abner hired Plaintiff.

                                                                     15         17.    Defendants Arabia Abner and John Abner had the authority to fire BSP

                                                                     16 employees.

                                                                     17         18.     Defendants Arabia Abner and John Abner fired Plaintiff.

                                                                     18         19.     Defendants Arabia Abner and John Abner supervised and controlled BSP

                                                                     19 employees’ work schedules and/or the conditions of their employment.

                                                                     20         20.     Defendants Arabia Abner and John Abner supervised and controlled Plaintiff’s

                                                                     21 work schedules and/or the conditions of Plaintiff’s employment.

                                                                     22

                                                                                                                       3
                                                                               Case 2:20-cv-00352-DWL Document 1 Filed 02/18/20 Page 4 of 7




                                                                      1         21.     Defendants Arabia Abner and John Abner determined the rate and method of

                                                                      2 payment of wages to BSP’s employees.

                                                                      3         22.     Defendants Arabia Abner and John Abner determined the rate and method of

                                                                      4 payment of wages and remittance of tips to Plaintiff.

                                                                      5         23.     Defendants Arabia Abner and John Abner maintained employment records in

                                                                      6 connection with BSP employees’ employment.

                                                                      7         24.     Defendants Arabia Abner and John Abner maintained employment records in

                                                                      8 connection with Plaintiff’s employment.

                                                                      9         25.     As persons who acted in the interest of the previously identified enterprise of
BIHN & McDANIEL, P.L.C.

                                         2600 NORTH CENTRAL AVENUE




                                                                     10 limited liability companies, in relation to the enterprise’s employees, Defendants Arabia Abner
                                           PHOENIX, ARIZONA 85004
                          ATTORNEYS AT LAW




                                               (602) 248-9779
                              SUITE 1775




                                                                     11 and John Abner are subject to individual and personal liability under the FLSA.

                                                                     12         26.     Plaintiff further informed, believes, and thereon alleges that each of the

                                                                     13 Defendants herein gave consent to, ratified, and authorized the acts of all other Defendants, as

                                                                     14 alleged herein.

                                                                     15         27.       Defendants Arabia and John Abner are sued in both their individual and

                                                                     16 corporate capacities.

                                                                     17         28.       Defendants are jointly and severally liable for the injuries and damages

                                                                     18 sustained by Plaintiff.

                                                                     19         29.    Plaintiff has been a full-time employee of Defendants from on or around May

                                                                     20 2017 until on or around February 10, 2019.

                                                                     21         30.     At all relevant times, Plaintiff was an employee of Defendants as defined by 29

                                                                     22 U.S.C. § 203(e)(1).

                                                                                                                        4
                                                                                Case 2:20-cv-00352-DWL Document 1 Filed 02/18/20 Page 5 of 7




                                                                      1         31.     Plaintiff, in her work for Defendants, was employed by an enterprise engaged

                                                                      2 in commerce that had annual gross sales of at least $500,000.

                                                                      3         32.     At all relevant times, Plaintiff, in her work for Defendants, was engaged in

                                                                      4 interstate commerce and/or regularly handled goods produced and transported in interstate

                                                                      5 commerce.

                                                                      6                                                 FACTS

                                                                      7         33.     At all relevant times, Plaintiff was employed by a Defendants as a dog groomer.

                                                                      8         34.    Plaintiff received tips from customers in excess of $30 of month and was a

                                                                      9 “tipped employee” pursuant to 29 USC § 203(t).
BIHN & McDANIEL, P.L.C.

                                         2600 NORTH CENTRAL AVENUE




                                                                     10         35.    Defendants collected all tips that customers left when they paid credit or debit
                                           PHOENIX, ARIZONA 85004
                          ATTORNEYS AT LAW




                                               (602) 248-9779
                              SUITE 1775




                                                                     11 card.

                                                                     12         36.    Every two weeks Defendants paid the credit/debit card tips to Plaintiff, with her

                                                                     13 paycheck, after deducting 10% from the total tip amount owed to Plaintiff.

                                                                     14         37.    On March 23, 2018, Congress enacted the Consolidated Appropriations Act,

                                                                     15 2018 (CAA), which revised § 203(m) of the FLSA. The CAA added a new paragraph to §

                                                                     16 203(m) stating that “[a]n employer may not keep tips received by its employees for any

                                                                     17 purposes, including allowing managers or supervisors to keep any portion of employees’ tips,

                                                                     18 regardless of whether or not the employer takes a tip credit.” (See 29 USC section

                                                                     19 203(m)(2)(B))

                                                                     20         38.    Since March 23, 2018, Defendants have illegally retained 10% of Plaintiff’s tips

                                                                     21 that customers paid on their credit or debit card.

                                                                     22

                                                                                                                        5
                                                                               Case 2:20-cv-00352-DWL Document 1 Filed 02/18/20 Page 6 of 7




                                                                      1
                                                                                                        COUNT ONE
                                                                      2                  ILLEGALLY RETAINED TIPS – FLSA – 29 U.S.C. § 206)

                                                                      3         39.     Plaintiff incorporates by reference all of the above allegations as though fully

                                                                      4         set forth herein.

                                                                      5         40.     At all relevant times, Plaintiff was employed by Defendants within the meaning

                                                                      6 of the FLSA.

                                                                      7         41.     Plaintiff was an employee entitled to receive all of the tips left by customers

                                                                      8 without any deduction.

                                                                      9         42.     Defendants were not entitled to keep any portion of Plaintiff’s tips.
BIHN & McDANIEL, P.L.C.




                                                                                43.     Defendants have intentionally retained and/or refused to pay Plaintiff all of the
                                         2600 NORTH CENTRAL AVENUE




                                                                     10
                                           PHOENIX, ARIZONA 85004
                          ATTORNEYS AT LAW




                                               (602) 248-9779




                                                                     11 tips to which she was entitled in violation of the provisions of the FLSA.
                              SUITE 1775




                                                                     12         44.     As a direct result of Defendants’ violations of the FLSA, Plaintiff has suffered

                                                                     13 damages by not receiving full compensation in accordance with 29 U.S.C.§ 206.

                                                                     14         45.     In addition to the amount of unpaid tips owed to Plaintiff, she is entitled to

                                                                     15 recover an additional equal amount as liquidated damages pursuant to 29 U.S.C. § 216(b).

                                                                     16         46.     Defendants’ actions in failing to compensate Plaintiff, in violation of the FLSA,

                                                                     17 were willful.

                                                                     18         47.     Defendants knew Plaintiff was not being the full of amount of tips she was owed.

                                                                     19         48.     Defendants knew their retention of 10% of Plaintiff’s tips violated the FLSA.

                                                                     20         49.     Defendants have not made a good faith effort to comply with the FLSA.

                                                                     21         50.     Plaintiff is also entitled to an award of attorneys’ fees and other statutory

                                                                     22 damages pursuant to 29 U.S.C. § 216(b).

                                                                                                                         6
                                                                               Case 2:20-cv-00352-DWL Document 1 Filed 02/18/20 Page 7 of 7




                                                                      1         51.    Plaintiff’s damages are liquidated and so she is entitled to prejudgment interest

                                                                      2 from the date of each paycheck containing a 10% shortage of tips and continuing through the

                                                                      3 date of judgment.

                                                                      4
                                                                                WHEREFORE, Plaintiff prays:
                                                                      5
                                                                                A. For the Court to declare and find that the Defendants willfully violated 29 U.S.C.
                                                                      6            § 206(m)(2)(B) by retaining a portion of Plaintiff’s tips;

                                                                      7         B. For the Court to award compensatory damages, including liquidated damages
                                                                                   pursuant to 29 U.S.C. § 216(b), to be determined at trial;
                                                                      8
                                                                                C. For the Court to award interest on all unpaid tips accruing from the date such
                                                                      9            amounts were due under all causes of action set forth herein;
BIHN & McDANIEL, P.L.C.

                                         2600 NORTH CENTRAL AVENUE




                                                                     10         D. For the Court to award Plaintiff reasonable attorneys' fees and costs pursuant
                                           PHOENIX, ARIZONA 85004




                                                                                    to 29 U.S.C. § 216(b) and all other causes of action set forth herein;
                          ATTORNEYS AT LAW




                                               (602) 248-9779
                              SUITE 1775




                                                                     11
                                                                                F. Any other remedies or judgments deemed just and equitable by this Court.
                                                                     12

                                                                     13
                                                                                                                JURY DEMAND
                                                                     14
                                                                                Plaintiff hereby demands a trial by jury of all issues so triable.
                                                                     15

                                                                     16

                                                                     17
                                                                                Dated this 13th day of February, 2020.
                                                                     18

                                                                     19                                                      BIHN & McDANIEL, P.L.C.

                                                                     20                                                      /s/ Martin A. Bihn
                                                                                                                             _______________________
                                                                     21                                                      Martin A. Bihn
                                                                                                                             Attorneys for Plaintiff
                                                                     22

                                                                                                                         7
